Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 80*—when denial of motion to open judgment 6y confession on ground of laches is proper. Where a defendant having knowledge that a judgment by confession had been entered against him took no steps to open the judgment until about two months and a half after it was entered, held that the court might well have denied the motion to open the judgment on the ground of laches. 2. Judgment, § 86*—when opening of judgment 6y confession does not affect stipulations in power of attorney waiving errors of procedure. The opening of a judgment by confession for the purpose of allowing the defendant to present a defense does not abrogate the effect of the stipulations in the power of attorney under which the confession of judgment was taken waiving errors of procedure. 3. Contracts, § 86*—when agreement is nudum pactum. An agreement between the payee of a note and the maker made at the time of the giving of the note and relating to the transaction of business in a corporation the shares of stock in which held by the payee were turned over to the maker, who was also a stockholder, and who gave the payee the note sued on and a check to pay indebtedness to a bank to which the corporation owed money, and in which the payee, who alone signed it, promised to pay to himself the amount of the note upon the performance of certain conditions relating to the transaction of the business of the corporation, held to be nudum pactum.